DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3-9, 11-12 and 14-24 have been examined in this application. Claims 1, 3-5, 7, 9, 11-12 and 14-24 are amended. Claims 2, 10 and 13 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 12/8/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to Arguments filed 12/08/2020: “Claim Rejections Under 35 USC 112” section on pages 10-11 the Applicant argues that the amendments have overcome the 112(b) rejections. The majority of the original 112(b) rejections have been overcome. However, the amendments have added additional 112(b) rejections and not all of the amended claim language appears supported in the specification. Please see 112(a) and 112(b) section of the office action below. 
In response to the “Claim Objection” section on page 11, the amended claim language successfully overcomes the objection. Therefore the objection is withdrawn. 
In response to the “Claim Rejections Under 103” section on pages 12-16, the Applicant argues that the prior art does not disclose the amended claim language of “wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing the transmitted vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data”. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further evaluation, a new rejection is made in view of newly found prior art reference Nagaoka et al. (US 2014/0219510 A1) and Morimura et al. (US 2019/0047468 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 12, 15 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitations, “a secondary electronic control unit (ECU), which is not a built-in control unit of the vehicle and is present inside or outside the vehicle … wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing the transmitted vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using pre-stored electronic map data” the specification is silent as to how an electronic control unit located outside the vehicle can generate a vehicle control signal based on the comparison described. The specification indicates on p. 30 that a comparison is made using current external ECU location (a vehicle location), external ECU traveling direction (a vehicular traveling direction) etc. and comparing this information to the vehicle behavior information. However, no information is provided on how these steps would be performed if the secondary electronic control unit (ECU) was located outside of the vehicle. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 3-8, 11, 14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 9, 12 and 15 and for failing to cure the deficiencies listed above. 
Claims 4, 11, 14 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the corrected vehicle control signal includes … a traveling control signal for enabling the vehicle to travel along a predetermined traveling route or an obstacle avoidance signal for enabling the vehicle to avoid an obstacle …” in Claims 4, 11 and 14, and the similar wording referencing a control signal for traveling along a route or avoiding an obstacle in claims 17-22, the specification is silent as to a corrected vehicle control signal based on the comparison of the vehicle information and the ECU vehicle behavior information being used for obstacle avoidance or to travel along a route. The specification details on p. 30 a comparison between the vehicle behavior information included in the vehicle information and the ECU vehicle behavior information to correct a control signal. Whereas the specification details that the traveling route and obstacle avoidance is performed on the basis of nearby-object detection information in the vehicle information as detailed on p. 34. No information is provided on obstacle avoidance being performed using the comparison with the vehicle information described in the claim limitation. Furthermore, the specification details that external ECU can generate signals to travel along a route as detailed in p. 33-35. However, no information is provided on these signals being based on the comparison of the vehicle information with the ECU vehicle behavior information as described in the specification. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art .
Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitations, “wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing vehicle behavior information included in the transmitted image data with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data”, in claim 12 and the reference to nearby-object detection information based on image data in claim 5 which is used to generate the corrected vehicle control signal,  the specification is silent as to a comparison being made between ECU vehicle behavior information and image information detected by an image sensor. The specification indicates on p. 30-31 that a comparison can be made between external ECU behavior information and to vehicle behavior information included in the vehicle information, but this information is described as being provided by the at least one sensor and include information such as speed, orientation, acceleration etc. No information is provided on a comparison with image data. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 5 and 12 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 9, 12, 15 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations, “a secondary electronic control unit (ECU), which is not a built-in control unit of the vehicle and is present inside or outside the vehicle … wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing the transmitted vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using pre-stored electronic map data”, upon further review the wording is unclear and therefore indefinite because it is unclear what is meant by “secondary ECU vehicle behavior information” or the similar wording in claims 23 and 24. Does this mean vehicle behavior information determined by the ECU? Is it referring to the physical behavior of the ECU itself? Furthermore, if it is based on the physical behavior of the ECU itself, it is unclear how the electronic control unit can output the corrected vehicle control signal based on a comparison of the transmitted vehicle information with secondary ECU vehicle behavior information if the secondary electronic control unit is outside of the vehicle. For example, how could a vehicle information, such as a current location determined in the vehicle behavior information be compared to a location of the secondary ECU located outside the vehicle in order to determine a 
Claims 3-8, 11, 14 and 16-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 9, 12 and 15 and for failing to cure the deficiencies listed above. 
Claims 4, 11, 14 and 17-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “… a traveling control signal for enabling the vehicle to travel along a predetermined traveling route or an obstacle avoidance signal for enabling the vehicle to avoid an obstacle …” in Claims 4, 11 and 14, and the similar wording referencing a control signal for traveling along a route or avoiding an obstacle in claims 17-22, the wording is unclear and therefore indefinite, in light of the specification, because it is unclear how a corrected vehicle signal that is based on a comparison between vehicle information and secondary ECU vehicle behavior information is also a predetermined traveling route signal or an obstacle avoidance signal. The specification does not indicate how this is performed. See 112(a) rejection. The limitation is interpreted so that the travel control signal and the obstacle avoidance signal are not necessarily based on the comparison described in the independent claims. 
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
vehicle behavior information included in the transmitted image data with secondary ECU vehicle behavior information acquired by the secondary ECU using pre-stored electronic map data” in claim 12 and the reference to nearby-object detection information based on image data in claim 5 which is used to generate the corrected vehicle control signal, the wording is unclear, in light of the specification, because it is unclear how a comparison can be made between ECU vehicle behavior information and image information detected by an image sensor. The specification indicates that a comparison can be made between external ECU behavior information and to vehicle behavior information included in the vehicle information, but this information is described as being provided by the at least one sensor and include information such as speed, orientation, acceleration etc. (p. 31). No information is provided on a comparison with image data. Please see 112(a) rejection. The limitation is interpreted so that using an external computer to control vehicle actions based on the transmitted vehicle information and information from a pre-stored electronic map reads on it.
Claims 6 and 14  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 5 and 12 and for failing to cure the deficiencies listed above. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “wherein the nearby-object detection information includes one or more of radar-detected information, camera-detected information, laser-detected information, and ultrasonic detection information”, the wording is unclear and therefore indefinite because claim 5 indicates that the nearby-object detection is based on camera-detected information. Therefore, it is unclear how the nearby-object detection could also be based on radar, laser or ultrasonic detection as 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations referencing a “domain controller”, the wording is unclear, in light of the specification, and therefore indefinite. A domain controller is a term of art for a server that authenticates users on a computer network and therefore it is unclear how it could be used in the claimed steps. However, a domain control unit is supported in the specification and is known as computer hardware that controls motor vehicle systems. The limitations are interpreted to be referencing a domain control unit.  
Claim 11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “… calculate a traveling route of the vehicle based on a predetermined radius range around a location of the nearby secondary ECU …”, the wording is unclear and therefore indefinite because it is unclear what is meant by a “predetermined radius range around a location of the nearby secondary ECU”. Is the range referencing a communication range? Is the range referencing a number of radius values? Does this limitation mean that the center point of the radius is the nearby secondary ECU or would the nearby secondary ECU being located within another circle read on the limitation? The limitation is interpreted so that calculating a traveling route of the vehicle based on a V2V communication range of another vehicle reads on it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Kim et al. (US 2018/0106654 A1) (Kim et al. ‘654) in further view of Morimura et al. (US 2019/0047468 A1). 
As per Claim 1, Nagaoka et al. discloses a vehicle control system comprising: 
an image sensor mounted to a vehicle so as to have a field of view exterior of the vehicle, the image sensor configured to capture image data ([0037]; Fig. 2 Camera 21 captures image ahead of the vehicle); 
a processor configured to process at least one of the image data captured by the image sensor ([0039]; Fig. 2 Vehicle information acquisition unit 11 acquires image data and transmits vehicle information); 
at least one sensor capable of being disposed in the vehicle and configured to detect vehicle behavior information of the vehicle ([0037]; Fig. 2 Vehicle mounted sensor 20 detects information related to vehicle behavior, such as acceleration, yaw rate etc.);
 the processor configured to process the vehicle behavior information detected by the at least one sensor ([0039]; Fig. 2 Vehicle information acquisition unit 11 acquires vehicle behavior data from sensor 20 and transmits vehicle information); 

While Nagaoka et al. discloses a processor to process image data and the vehicle behavior information, Nagaoka et al. does not disclose: that these processors can be separate processors (a first and second processor, respectively). 

However, Kim et al. ‘654 teaches: 
a first processor configured to process at least one of the image data captured by the image ([0094-0095]; Fig. 7, processor 370 (first processor) processes image data) 
a second processor configured to process the vehicle behavior information detected by the at least one sensor ([0100, 0104]; Fig. 7, processor 470 (second processor) for processing positioning information (vehicle behavior information))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Kim et al., with the motivation being to allow for parallel processing thereby speeding up execution time.

Furthermore, Nagaoka et al. discloses: 
one or more actuators capable of being disposed in the vehicle to execute behavior of the vehicle ([0043, 0081]; Fig. 2 Driving assistance control unit 17 controls braking device 25 to apply brakes to the vehicle and steering device 26 to control steering); and 
a vehicle communication system disposed in the vehicle and configured to communicate with the first processor and the second processor ([0038-0039] Vehicle information transmission unit 13 and vehicle communication circuit 12 (communication system) receives information from vehicle information acquisition unit 11 (processor). First and second processor is taught above), 
([0039, 0082]; Fig. 2 Vehicle information transmission unit and vehicle communication circuit 12 (communication system) transmits vehicle information from the vehicle information acquisition unit 11 (processor) to the host computer 50 which controls braking and steering functions of the vehicle (secondary electronic control unit). First and second processor is taught above), receives a corrected vehicle control signal for controlling the behavior of the vehicle from the secondary ECU ([0024, 0040, 0042, 0082]; Fig. 2 Vehicle communication circuit 12 receives result data which controls the braking and steering of the vehicle (corrected control signal)), and outputs the corrected  vehicle control signal such that the one or more actuators are executed by the corrected vehicle control signal ([0056, 0069-0070, 0082]; Fig. 2 Vehicle communication circuit 12 outputs result data (corrected control signal) to driving assistance unit 17 to control steering and braking) and 
wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing the transmitted vehicle information to determine collision information ([0058-0060, 0069] Vehicle result data (corrected signal) is based on comparing vehicle information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

While Nagaoka et al. discloses comparing transmitted vehicle information to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by comparing the transmitted vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data. 

Morimura et al. teaches: that this collision information can be determined by comparing the vehicle information with ECU vehicle behavior information acquired by the ECU using prestored electronic map data ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (secondary vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].
 Examiner’s Note: Regarding the limitations referencing “capable of”, it has been held that the recitation that an element is "capable of' performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 

As per Claim 3, Nagaoka et al. discloses the vehicle control system of claim 1, wherein the corrected vehicle control signal received from the secondary ECU  by the vehicle communication system includes one or more of a steering control signal, a braking control signal, a suspension control signal, and an engine control signal for the vehicle ([0069-0070, 0081-0082] Result data (corrected control signal) received from the host computer 50 (secondary ECU) controls braking and steering of the vehicle. therefore they include braking and steering control signals).

As per Claim 4, Nagaoka et al. discloses the vehicle control system of claim 1, wherein the corrected vehicle control signal received from the secondary ECU by the vehicle communication system includes a traveling control signal for enabling the vehicle to travel along a predetermined traveling route or an obstacle avoidance signal for enabling the vehicle to avoid an obstacle ([0069-0070, 0082] Result data (corrected control signal) received from the host computer 50 (secondary ECU) includes contact avoidance instruction data (obstacle avoidance signal)).  

As per Claim 5, Nagaoka et al. discloses the vehicle control system of claim 1, wherein the vehicle information transmitted to the secondary ECU by the vehicle control system includes one or more of the vehicle behavior information of the vehicle and nearby-object detection information of an object near the vehicle based on the image data detected by the image sensor ([0037, 0039, 0059]; Vehicle information includes data from the vehicle mounted sensor 20 (vehicle behavior information) and an image from camera 21 which is used to detect near-by objects (near-by object detection information))

As per Claim 6, Nagaoka et al. discloses the vehicle control system of claim 5, wherein the vehicle behavior information includes one or more of vehicle speed information, acceleration information, yaw rate information, steering angle information, direction angle change information, and road inclination information ([0037] velocity, acceleration, steering information), and wherein the nearby-object detection information includes one or more of radar-detected information, camera-detected information, laser-detected information, and ultrasonic detection information.

As per Claim 7, Nagaoka et al. discloses the vehicle control system of claim 1, wherein the vehicle communication system wirelessly transmits or receives information to or from the secondary ECU ([0036, 0038]; Fig. 1-2 Wireless communication between vehicle communication circuit 12 (communication system) and host computer 50 (secondary ECU))

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Kim et al. (US 2018/0106654 A1) (Kim et al. ‘654) in further view of Morimura et al. (US 2019/0047468 A1) in further view of Gauthier et al. (US 2008/0077311 A1).

As per Claim 8, Nagaoka et al. discloses the vehicle control system of claim 1, wherein the vehicle communication system communicates with the at least one sensor ([0038-0039] Vehicle information transmission unit 13 and vehicle communication circuit 12 (communication system) receives information from the vehicle mounted sensor 20 (at least one sensor)). 

Nagaoka et al. does not disclose: this communication is through at least one of Controller Area Network (CAN), Local Interconnect Network (LIN), FlexRay, or Ethernet.

However, Gauthier et al. teaches:
wherein the communication is through at least one of a Controller Area Network (CAN), Local Interconnect Network (LIN), FlexRay, and Ethernet ([0020]; Fig. 1, control modules communicates with sensors over Controlled Area Network Protocol (CAN))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication signal network in Nagaoka et al. to utilize a Controller Area Network (CAN) as detailed in Gauthier et al. Each individual element and its function, .  

Claims 9, 11-12, 14-16, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Morimura et al. (US 2019/0047468 A1).

As per Claim 9, Nagaoka et al. discloses a vehicle control system comprising: 
an image sensor mounted to a vehicle so as to have a field of view exterior of the vehicle, the image sensor configured to capture image data ([0037]; Fig. 2 Camera 21 captures image ahead of the vehicle);
at least one sensor capable of being disposed in the vehicle and configured to detect vehicle behavior information of the vehicle ([0037]; Fig. 2 Vehicle mounted sensor 20 detects information related to vehicle behavior, such as acceleration, yaw rate etc.); and 
a domain controller configured to process the image data captured by the image sensor, process the vehicle behavior information detected by the at least one sensor, and control at least one of a steering device, a braking device, a suspension device, or an engine device of the vehicle ([0039, 0082]; Fig. 2 ECU 10 units 11-16 (domain controller) acquires vehicle behavior data from sensor 20 and transmits vehicle information which is used to control braking and steering of the vehicle), 
wherein the domain controller processes information detected by the image sensor and the at least one sensor to acquire vehicle information including the vehicle behavior information, transmits the ([0038-0039, 0082]; Fig. 2 ECU 10 units 11-16 (domain controller) transmits vehicle information through vehicle communication circuit 12 to the host computer 50 which controls braking and steering functions of the vehicle (secondary electronic control unit)), receives a corrected vehicle control signal for controlling behavior of the vehicle from the secondary ECU ([0024, 0040, 0042, 0082]; Fig. 2 ECU 10 vehicle communication circuit 12 receives result data which controls the braking and steering of the vehicle (corrected control signal)), and outputs the corrected vehicle control signal to operate at least one of the steering device, the braking device, the suspension device, or the engine device of the vehicle according to the corrected vehicle control signal ([0056, 0069-0070, 0081-0082]; Fig. 2 ECU 10 vehicle communication circuit 12 outputs result data (corrected control signal) to driving assistance unit 17 to control steering and braking), and 
wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing the transmitted vehicle information to determine collision information ([0058-0060, 0069] Vehicle result data (corrected signal) is based on comparing vehicle information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

While Nagaoka et al. discloses comparing transmitted vehicle information to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by comparing the transmitted vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data. 

Morimura et al. teaches: that this collision information can be determined by comparing the vehicle information with ECU vehicle behavior information acquired by the ECU using prestored electronic map data ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (secondary vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].
As per Claim 11, Nagaoka et al. discloses the vehicle control system of claim 9, wherein the corrected vehicle control signal received from the secondary ECU by the domain controller includes a traveling control signal for enabling the vehicle to travel along a predetermined traveling route or an obstacle avoidance signal for enabling the vehicle to avoid an obstacle ([0069-0070, 0082] Result data (corrected control signal) received from the host computer 50 (secondary ECU) includes contact avoidance instruction data (obstacle avoidance signal)).

As per Claim 12, Nagaoka et al. discloses a vehicle having a vehicle control system, wherein the vehicle control system comprises: 
an image sensor disposed in the vehicle to have visibility to an outside of the vehicle and configured to capture image data ([0037]; Fig. 2 Camera 21 captures image ahead of the vehicle); 
([0039]; Fig. 2 Vehicle information acquisition unit 11 acquires image data and transmits vehicle information); 
one or more actuators capable of being disposed in the vehicle to execute behavior of the vehicle ([0043, 0081]; Fig. 2 Driving assistance control unit 17 controls braking device 25 to apply brakes to the vehicle and steering device 26 to control steering); and 
a vehicle communication system configured to transmit the image data processed by the image processor to a secondary electronic control unit (ECU), which is not a built-in control unit of the vehicle and is present inside or outside the vehicle ([0038-0039, 0082]; Fig. 2 Vehicle information transmission unit and vehicle communication circuit 12 (communication system) transmits vehicle information from the vehicle information acquisition unit 11 (processor) to the host computer 50 which controls braking and steering functions of the vehicle (secondary electronic control unit)), to receive a corrected vehicle control signal generated by the secondary ECU for controlling the behavior of the vehicle ([0024, 0040, 0042, 0082]; Fig. 2 Vehicle communication circuit 12 receives result data which controls the braking and steering of the vehicle (corrected control signal)), and to output the vehicle control signal to the one or more actuators ([0056, 0069-0070, 0082]; Fig. 2 Vehicle communication circuit 12 outputs result data (corrected control signal) to driving assistance unit to control steering and braking (one or more actuators)), 
wherein the corrected vehicle control signal received from the secondary ECU is generated by comparing vehicle behavior information included in the transmitted image data to determine collision information ([0058-0060, 0069] Vehicle result data (corrected signal) is based on comparing vehicle information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

Nagaoka et al. discloses comparing vehicle behavior information included in the transmitted image data to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by comparing vehicle behavior information included in the transmitted image data with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data. 

However, Morimura et al. teaches: that this collision information can be determined by comparing vehicle behavior information included in the image data with ECU vehicle behavior information acquired by the ECU using prestored electronic map data ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (secondary vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].
As per Claim 14, Nagaoka et al. discloses the vehicle of claim 12, wherein the corrected vehicle control signal includes a traveling control signal for enabling the vehicle to travel along a predetermined traveling route or an obstacle avoidance signal for enabling the vehicle to avoid an obstacle ([0069-0070, 0082] Result data (corrected control signal) received from the host computer 50 (secondary ECU) includes contact avoidance instruction data (obstacle avoidance signal)).

As per Claim 15, Nagaoka et al. discloses  a secondary electronic control unit (ECU) comprising a processor configured to: 
communicate with a vehicle communication system of a vehicle ([0044]; Fig. 2 Host communication circuit 51 communicates with vehicle communication circuit 1 (vehicle communication system of a vehicle), and 
transmit a corrected vehicle control signal for controlling behavior of the vehicle to the vehicle communication system based on vehicle information received from the vehicle communication system ([0024, 0040, 0042, 0082]; Fig. 2 Transmit result data which controls the braking and steering of the vehicle (corrected control signal) based on vehicle information from vehicle communication system 12), 
wherein the processor, which is not a built-in processor of the vehicle, is present inside or outside the vehicle ([0036]; Fig. 1 Host computer 50 is outside the vehicle), and 
wherein the processor is further configured to acquire vehicle behavior information included in the received vehicle information and determine collision information, and to transmit the corrected vehicle control signal to the vehicle communication system ([0045, 0058-0060, 0069] Host computer and associated arithmetic processing unit 53 acquires vehicle behavior information, for example data from the camera 21 or vehicle mounted sensor 20, included in the received vehicle information and transmits vehicle result data (corrected signal) based on comparing vehicle behavior information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

secondary ECU vehicle behavior information by using prestored electronic map data, to compare the secondary ECU vehicle behavior information with vehicle behavior information included in 

While Nagaoka et al. discloses comparing vehicle behavior information included in the received vehicle information to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by acquiring secondary ECU vehicle behavior information by using prestored electronic map data to compare secondary ECU vehicle behavior information with vehicle behavior information included in the received vehicle information 

However, Morimura et al. teaches: that this collision information can be determined by acquiring secondary ECU vehicle behavior information by using prestored electronic map data to compare secondary ECU vehicle behavior information with vehicle behavior information included in the received vehicle information ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (secondary vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].

As per Claim 16, Nagaoka et al. discloses the secondary ECU claim 15, 

Nagaoka et al. does not disclose: 
wherein the secondary ECU vehicle behavior information includes one or more of location information, moving speed information, traveling direction information, orientation information, and acceleration information of the secondary ECU.

	However, Morimura et al.
wherein the ECU vehicle behavior information includes one or more of location information, moving speed information, traveling direction information, orientation information, and acceleration information of the ECU ([0044-0045] Obstacles information in proximity of vehicle (location information)). 
The motivation to combine Nagaoka et al. and Morimura et al. is provided in rejection to claim 15.

As per Claim 19, Nagaoka et al. discloses the secondary ECU of claim 15, wherein, when an obstacle is detected near the vehicle by using the vehicle information, the processor transmits the corrected vehicle control signal, which includes a control signal for enabling the vehicle to avoid the obstacle, to the vehicle communication system ([0069-0070, 0082] Based on obstacles around the vehicle, transmit result data (corrected control signal) which includes contact avoidance instruction data (obstacle avoidance signal)).  .

As per Claim 23, Nagaoka et al. discloses a non-transitory tangible computer readable medium having stored thereon software instructions that, when executed by a processor, which is not a built-in processor of a vehicle and is present inside or outside a-the vehicle, cause the processor to perform: 
starting communication with a vehicle communication system disposed in the vehicle ([0044]; Fig. 2 Host communication circuit 51 communicates with vehicle communication circuit 1 (vehicle communication system of a vehicle); 
generating a corrected vehicle control signal for controlling behavior of the based on vehicle information received from the vehicle communication system ([0024, 0040, 0042, 0082]; Fig. 2 Generate result data which controls the braking and steering of the vehicle (corrected control signal) based on vehicle information from vehicle communication system 12); and 
performing control to transmit the corrected vehicle control signal to the vehicle communication system ([0046] Result data is transmitted to vehicle communication system 12), 
wherein the corrected vehicle control signal transmitted to the vehicle communication system is generated by comparing the received vehicle information to determine collision information ([0058-0060, 0069] Vehicle result data (corrected signal) is based on comparing vehicle information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

While Nagaoka et al. discloses comparing received vehicle information to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by comparing the received vehicle information with computer readable medium vehicle behavior information acquired by using prestored electronic map data. 

Morimura et al. teaches: that this collision information can be determined by comparing the vehicle information with computer readable medium vehicle behavior information acquired by using prestored electronic map data ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (computer readable medium vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].
As per Claim 24, Nagaoka et al. discloses an application stored in a recording medium for executing a method performed by a secondary electronic control unit (ECU), which is not a built-in control unit of a vehicle and is present inside or outside the vehicle, the method comprising: 
performing, by a processor included in the secondary ECU, control to start communication with a vehicle communication system disposed in the vehicle ([0044, 0048]; Fig. 2 Host computer configured by CPU (processor) controls communication circuit 51 to communicate with vehicle communication circuit 1 (vehicle communication system of a vehicle); 
starting, by the processor, communication with the vehicle communication system ([0044]; Fig. 2 Host communication circuit 51 communicates with vehicle communication circuit 1 (vehicle communication system of a vehicle); 
([0024, 0040, 0042, 0082]; Fig. 2 Generate result data which controls the braking and steering of the vehicle (corrected control signal) based on vehicle information from vehicle communication system 12); and 
performing, by the processor, control to transmit the corrected vehicle control signal to the vehicle communication system ([0046] Result data is transmitted to vehicle communication system 12), DB1/ 117477932.18Application No. 16/142,650 
wherein the corrected vehicle control signal transmitted to the vehicle communication system is generated by comparing the received vehicle information to determine collision information ([0058-0060, 0069] Vehicle result data (corrected signal) is based on comparing vehicle information and determining a distance to an object, a potential collision vector of a vehicle and the object and a time to collision).

While Nagaoka et al. discloses comparing received vehicle information to determine collision information, for example, a distance between the vehicle and the object and a time to collision, Nagaoka et al. does not disclose: that this is done by comparing the received vehicle information with secondary ECU vehicle behavior information acquired by the secondary ECU using prestored electronic map data. 

However, Morimura et al. teaches: that this collision information can be determined by comparing the vehicle information with ECU vehicle behavior information acquired by the ECU using prestored electronic map data ([0035, 0044-0045] Collision information, for example distance to objects and collision time, is based on vehicle position determined from a comparison between external sensor information, which may be from a camera (vehicle information) with map information of the surrounding obstacles (secondary vehicle behavior information acquired using prestored electronic map data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Morimura et al. with the motivation being to increase accuracy of determining position and direction of the vehicle as detailed in Morimura et al. [0044].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Morimura et al. (US 2019/0047468 A1) in further view of Bergholz et al. (US 6,151,539 A).

As per Claim 17, Nagaoka et al. discloses the secondary ECU claim 15, wherein the processor is further configured to: executing driving assistance of a vehicle and transmitting a vehicle control signal to the vehicle communication system ([0024, 0080, 0082] Processing is for executing driving assistance of the vehicle and vehicle control signal is transmitted to vehicle communication circuit 12 (vehicle communication system))

Nagaoka et al. does not disclose: 
calculate a traveling route from a current location to a destination when information regarding the destination is input, and DB1/ 117477932.16Application No. 16/142,650 
the control signal includes a control signal for enabling the vehicle to travel along the traveling route 

Bergholz et al. teaches: 
calculate a traveling route from a current location to a destination when information regarding the destination is input (4:5-13 Optimal route is planned to input destination), and DB1/ 117477932.16Application No. 16/142,650 
the control signal includes a control signal for enabling the vehicle to travel along the traveling route (4:5-13, 9:62-67, 10:1-10 Control signals includes a vector to enable vehicle to travel along the traveling route while considering obstacle information)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Bergholz et al., with the motivation being to determine an optimal route by considering trip time or fuel consumption as detailed in Bergholz et al. (8:35-51)

As per Claim 18, Nagaoka et al. discloses the secondary ECU of claim 15, 
Including transmitting a vehicle control signal to the vehicle communication system ([0024, 0080, 0082] Vehicle control signal is transmitted to vehicle communication circuit 12 (vehicle communication system))

Nagaoka et al. does not disclose:
the processor updates a traveling route according to real-time traffic information and a control signal for enabling the vehicle to travel along the traveling route, to the vehicle communication system  

However, Bergholz et al. teaches:
the processor updates a traveling route according to real-time traffic information and a control signal for enabling the vehicle to travel along the traveling route, to the vehicle communication system  (4:5-13, 8:22-34, 9:62-67, 10:1-10) Optimal route considers real-time traffic information and control signals includes a vector to enable vehicle to travel along the traveling route)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations as detailed in Bergholz et al., with the motivation being to determine an optimal route by considering trip time or fuel consumption as detailed in Bergholz et al. (8:35-51)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Morimura et al. (US 2019/0047468 A1) in further view of Akiyama (US 2014/0316668 A1).

As per Claim 20, Nagaoka et al. discloses the secondary ECU of claim 15, 
and transmitting the corrected vehicle control signal to the vehicle communication system ([0024, 0080, 0082] Vehicle control signal is transmitted to vehicle communication circuit 12 (vehicle communication system)).

Nagaoka et al. does not disclose: 
wherein, based on a maximum vehicle turn radius calculated based on vehicle speed information and maximum yaw rate information, the processor derives a traveling route capable of avoiding an obstacle, which includes a control signal for enabling the vehicle to travel along the derived traveling route

However, Akiyama teaches:
([0036-0038]; Fig. 2, Avoidance trajectory (travel route) is set based on the possible range of turning radiuses based on the maximum turning radius calculated from the vehicle speed and maximum yaw rate and signal is sent to support control unit 102 for enabling the vehicle to travel along the traveling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations, as detailed in Akiyama, with the motivation being to safely maneuver the vehicle in acceptable ranges of movement to prevent loss of vehicle control as detailed in Akiyama [0036]. 

As per Claim 21, Nagaoka et al. discloses the secondary ECU of claim 15, 
transmits a vehicle control signal including one or more of vehicle deceleration control information and braking control information to the vehicle communication system ([0024, 0080, 0082] Vehicle control signal is transmitted to vehicle communication circuit 12 (vehicle communication system) including a braking control information).

Nagaoka et al. does not disclose: 
wherein, based on a maximum vehicle turn radius calculated based on vehicle speed information and maximum yaw rate information, when a traveling route capable of avoiding an obstacle is not derived, the processor transmits the corrected vehicle control signal, including one or more of vehicle deceleration control information and braking control information 

However, Akiyama teaches:
wherein, based on a maximum vehicle turn radius calculated based on vehicle speed information and maximum yaw rate information ([0036-0038]; Fig. 2, Avoidance trajectory (travel route) is set based on the possible range of turning radiuses based on the maximum turning radius calculated from the vehicle speed and maximum yaw rate), when a traveling route capable of avoiding an obstacle is not derived, the processor transmits the corrected vehicle control signal, including one or more of vehicle deceleration control information and braking control information ([0052-0058] Fig. 5, Fig. 6, Step S204 is performed when no acceptable avoidance trajectories (travel routes) are derived and the vehicle control moves to the driving support based on collision speed as shown in Fig. 6 and the result is braking is performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaoka et al. to include the above limitations, as detailed in Akiyama, with the motivation being to safely maneuver the vehicle in acceptable ranges of movement to prevent loss of vehicle control as detailed in Akiyama [0036]. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2014/0219510 A1) in view of Morimura et al. (US 2019/0047468 A1) in further view of Kim et al. (US 2019/0077402 A1) (Kim et al. ‘402)

As per Claim 22, Nagaoka et al. discloses the secondary ECU of claim 15, wherein the processor is further configured to: perform collision avoidance ([0069-0070, 0082])

Nagaoka et al. discloses a secondary ECU that performs collision avoidance processing, does not disclose: that this is done by: 
search for a nearby secondary ECU  corresponding to a nearby vehicle, DB1/ 117477932.17Application No. 16/142,650 
exchange vehicle behavior information in communication with the nearby secondary ECU, 
calculate a traveling route of the vehicle based on a predetermined radius range around a location of the nearby secondary ECU, and generate the corrected vehicle control signal which navigates the vehicle along the calculated traveling route.


However, Kim et al. ‘402 teaches: 
search for a nearby secondary ECU  corresponding to a nearby vehicle ([0171, 0316]), DB1/ 117477932.17Application No. 16/142,650 
exchange vehicle behavior information in communication with the nearby secondary ECU ([0171, 0316] Receive data broadcast by other vehicle for example from communication device 400 connected with controller 170 (nearby secondary ECU))), 
calculate a traveling route of the vehicle based on a predetermined radius range around a location of the nearby secondary ECU, and generate the corrected vehicle control signal which navigates the vehicle along the calculated traveling route ([0058, 0316, 0323, 0332, 0386]; Fig. 7, Fig. 9 Steps S200-S400 Generate recommended path (traveling route) based on receiving V2V data from other vehicle when within range of the other vehicle. V2V other vehicle range and GPS information transmitted from the other vehicle, including the circular ranges shown in Fig. 12A, read on the predetermined radius range used to calculate a traveling route. Signals sent to Controller 170 act as the corrected control signals and the vehicle is navigated along the recommended path (traveling route)).

Nagaoka et al. to include the above limitations, as detailed in Kim et al., with the motivation being to provide an optimal lane-level path and increase convenience detailed in Kim et al. [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669